DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: 
reference numeral 27 is used to identify both a second mud flap (page 17, line 1) and a front bracket (page 17, line 5)  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that “the interior shroud is curved in shape” [page 1, final paragraph, line 1], and that “the deflector plate…extends horizontally parallel with a top end of the interior shroud” [page 2, lines 2-3]. It is not clear how the deflector plate can be parallel to a curved object. Therefore, the claim is indefinite. For examination purposes, the examiner has interpreted that first position of the deflector plate to be horizontal/parallel to the ground. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ominum (FR 2206662 A5) in view of Franquet (FR 2493095 A1).

Regarding claim 1, Ominum discloses a sugar beet defoliator and top saver comprising: 
(a) a frame (not numbered, see Fig. 1); 
(b) a removable cover (5) situated on top of the frame; 
(c) a conveyor (6) extending laterally from a first side of the frame to a second side of the frame; 
(d) a plurality of steel flails (2) disposed about a first rotating shaft (19), the first shaft being situated within the frame between a front end of the frame and the conveyor; 
(e) a plurality of rubber flails (8) disposed about a second rotating shaft (7), the second rotating shaft being situated within the frame rearward of the conveyor; 
(f) two pairs of ground wheels (11) situated outside of and rearward of the frame; 
(g) a plurality of scalper blades (10) arranged transversely relative to the frame and situated rearwardly of the two pairs of ground wheels; 
(h) an interior shroud (12) that is situated inside of the frame between the steel flails and a front end of the frame, wherein the interior shroud is curved in shape and creates a space between an interior surface of the interior shroud and the plurality of steel flails, and wherein the space between the interior surface of the interior shroud and the plurality of steel flails increases from a bottom of the interior shroud to a top of the interior shroud (see Fig. 2).  

Ominum does not disclose a crank arm that is configured to move a deflector plate from a first position to a second position; wherein the deflector plate has a first end and a second end, wherein the first end of the deflector plate is hingedly attached to the frame, wherein when the deflector plate is in the first position, it extends horizontally parallel with a top end of the interior shroud, and when the deflector plate is in the second position, it is situated between the plurality of steel flails and the conveyor.

In a similar beet harvester, Franquet discloses a deflector plate (16) hingedly attached to a frame (hinge axis 18), movable by a crank arm (an adjustment limb, page 3 line 109), and situated between a plurality of flails (8) and a conveyor (12) to prevent greens deposited on the conveyor from overflowing (page 3 lines 104-108).
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Ominum with a deflector plate, as disclosed by Franquet, as a way of preventing material from overflowing from the conveyor. 

The resultant combination does not disclose wherein the deflector plate extends to a horizontal position. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the deflector plate extend to a horizontal position. 

Regarding claim 4, the resultant combination discloses the sugar beet defoliator and top saver of claim 1, wherein the first rotating shaft is configured to be driven by a power takeoff (Franquet: page 1, line 28) situated on a rear end of a tractor, the invention further comprising a draw bar situated at a front end of the frame and configured for attachment to the rear end of the tractor.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ominum in view of Franquet, as applied to claim 1 above, and further in view of Cappon (FR 1525203 A).

Regarding claim 2. The sugar beet defoliator and top saver of claim 1. further comprising 
The combination does not disclose a first mud flap situated between the conveyor and the plurality of rubber flails.
In a similar beet harvester, Cappon discloses a flap (23) situated between a conveyor (9) and rubber flails (20). It would be obvious to one of ordinary skill in the art to provide the resultant combination with a flap between the conveyor and rubber flails, as disclosed by Cappon, in view of the teaching by Cappon that it is known in the art to provide a flap located between a conveyor and rubber flails. 

Regarding claim 3, Ominum, of the resultant combination, discloses the sugar beet defoliator and top saver of claim 2, further comprising a second mud flap extending downwardly from a top part of the frame between the plurality of rubber flails and the two pairs of ground wheels (see Fig. 1).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ominum in view of Franquet, as applied to claim a above, and further in view of Ruprecht (US 3772865 A).

Regarding claim 5, Franquet, of the resultant combination, discloses the sugar beet defoliator and top saver of claim 1, wherein the height of the frame is adjustable (page 2, lines 78-80).
The combination does not disclose a turnbuckle that is configured to adjust a height of the frame relative to a ground.
In the same field of endeavor, Ruprecht discloses a turnbuckle (15) to adjust the height of mower relative to the ground. It would be obvious to one of ordinary skill in the art to substitute the arrangement disclosed by the combination for a turnbuckle, as disclosed by Ruprecht, as an alternative way of adjusting the height of the harvester. 


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ominum, in view of Franquet, as applied to claim 1 above, and further in view of Itami (US 3423914 A).

Regarding claim 6, the resultant combination discloses the sugar beet defoliator and top saver of claim 1.
The combination does not disclose a first hydraulic motor that is configured to adjust a height of the plurality of scalper blades.
In the same field of endeavor, Itami discloses a hydraulic motor (162/164) that adjusts the height of a scalping blade (154) so that the scalping blade can be adjusted from the tractor (col. 5 lines 35-45).
It would be obvious to one of ordinary skill in the art to provide a hydraulic motor/cylinder for adjusting the height of the scalping blade to the combination as a way of adjusting the height of the scalping blade from the tractor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ominum in view of Franquet and Itami as applied to claim 6 above, and further in view of Saito (US 5363634 A).

Regarding claim 7, the resultant combination discloses the sugar beet defoliator and top saver of claim 6. 
The combination does not disclose a second hydraulic motor that is configured to operate a steering system that is mechanically coupled to the two pairs of ground wheels.
In the same field of endeavor, Saito discloses a hydraulic system (31) that provides fluid pressure to separate pistons to steer the wheels of the harvester (col. 2, line 67- col. 3, line 2). 
It would be obvious to one of ordinary skill in the art to provide the combination with a hydraulic motor to steer the ground wheels, as disclosed by Saito, in view of the teaching by Saito that it is known in the art to steer the ground wheels of a harvester with a separate piston/motor. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 7 above, and further in view of Bleinroth (DE 3519889 C2).

Regarding claim 8, the resultant combination discloses the sugar beet defoliator and top saver of claim 7, 
The combination does not disclose a third hydraulic motor that is configured to drive the second rotating shaft.
In the same field of endeavor, Bleinroth discloses that beet harvesters are known to have multiple hydraulic motors for the different driven components of the harvester because it is easier and cheaper than driving a hydraulic motor and corresponding gearbox (page 1, final 3 lines).
It would be obvious to one of ordinary skill in the art to provide the combination with a hydraulic motor to drive the second rotating shaft, in view of the teaching by Bleinroth that it is known in the art to provide a hydraulic motor for each driven part. 

Regarding claim 9, Bleinroth, of the resultant combination discloses the sugar beet defoliator and top saver of claim 8, further comprising a fourth hydraulic motor that is configured to operate the conveyor.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ominum in view of Franquet, as applied to claim 1 above, and further in view of Nelson (US 3031833 A).

Regarding claim 10, the resultant combination discloses the sugar beet defoliator and top saver of claim 1, wherein the frame comprises two opposing side walls, wherein the frame has a width that is defined by the distance between the two opposing side walls, wherein the conveyor has a width that is defined by the length of the conveyor. 
The combination does not disclose wherein the width of the conveyor is greater than the width of the frame so that the conveyor extends beyond the side walls of the frame on either side of the frame.
In a similar beet topping machine, Nelson discloses a side discharge conveyor (auger conveyor 27) with a width greater than that of a frame so that the conveyor extends beyond the side walls of the frame on either side of the frame (see Fig. 2). It would be obvious to one of ordinary skill in the art to provide the combination with a conveyor that extends beyond the side walls of the frame, in view of the teaching by Nelson that it is known in the art to do so. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. FR 1566504 A discloses a plate that can be used to selectively prevent beet tops from being conveyed and deposited on the ground. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671